DETAILED CORRESPONDENCE
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant’s response and amendments received June 2, 2022 are acknowledged.

Claims 8 and 16-18 have been canceled.
Claims 1, 7, 10, 11, 15, and 19 have been amended.
Claims 21-28 have been added.
Claims 1-7, 9-15, and 19-28 are pending in the instant application. 

Claim Objections
The objection to claims 8, 10, 16, and 18 because of typographical errors has been obviated by applicant’s claim amendments received June 2, 2022.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The rejection of claims 1-10, 19, and 20 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement has been withdrawn in view of applicant’s amendments received June 2, 2022 which adequately address issues raised in the prior office action, most notably concerning the nature of the “agent” responsible for inducing IDO as well as how artisans would be apprised of tolerance induction (or the lack thereof) in the subject treated by the claimed methods.
 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1, 3-7, 11-15, 19, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ragni et al.
Ragni et al. disclose that bone marrow dendritic cells cultured in the presence of GM-CSF, TGF, and FVIII are capable of reducing the production of anti-FVIII antibodies when administered in a mouse hemophilia model (see entire document, particularly the abstract and the top of the right column of page 745).  Note that as per the paragraph spanning pages 8 and 9 of the instant specification, as well as instant claim 10, TGF is an agent which induces IDO.
Therefore, the prior art anticipates the instant claimed invention.

Applicant's arguments filed June 2, 2022 have been fully considered but they are not persuasive. Applicant argues that Ragni et al. do not teach that treatment with TGF induces IDO and therefore the art cannot anticipate what has been claimed.  
Applicant’s arguments are not persuasive.  Applicant is reminded that uncovering a scientific reason or explanation for why or how something in the prior art works does not make the old thing newly patentable.  See for example Atlas Powder Co. v. IRECO Inc., 190 F.3d 1342, 1347, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999) as well as  Schering Corp. v. Geneva Pharm. Inc., 339 F.3d 1373, 1377, 67 USPQ2d 1664, 1668 (Fed. Cir. 2003).  As such, applicant’s investigations into the IDO pathway provide a more complete scientific explanation for why the methods of Rahni et al. reduced anti-FVIII antibody titer in a mouse hemophilia model.  Applicant has argued that “step (b) of claim 1 requires that ‘after ISO has been induced’ in the antigen presenting cells they are transferred back into the mammal” and that this step isn’t present in the cited art.  Applicant is reminded that the claims are limited by the actual observable (e.g. non-mental) process steps that are positively recite din the claim.  As presently constructed, the recitation of “after IDO has been induced” does not actually require an artisans to measure IDO expression and can reasonably be interpreted as a statement of the intended results of the contacting cells and reagents that takes place in part (a) of claim 1.  If applicant had intended the claims to require a process step of actually measuring IDO on the APC, the claims could have been amended to do so.  For example, the claim 1 could have recited something similar to a) contact cell with reagent, b) detect expression of marker in cell after contact with reagent, c) administer cell expressing marker to subject.  As presently constructed, instant claim 1 has only two positive process steps, part a) requires contact between an APC and a reagent and b) requires the APC to be transferred to a subject.  Similarly, the only active step in claim 11 is contacting a APC with a reagent present in a Markush group.  Thus, applicants assertions concerning necessary detection of IDO on the antigen presenting cells are not persuasive as applicant is essentially arguing limitations which have not been claimed.


Claims 1-3, 5-7, 9-13, 15, 19-20, 26, and 27 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mellor et al. (WO 03/087347).
Mellor et al. disclose that dendritic cells that express a high level of IDO1 have an enhanced capacity to induce immunological tolerance (see entire document, particularly the abstract, claims and lines 16-29 of page 10).  Such cells are disclosed as being obtained from bone marrow or PBMC (see for example the paragraph spanning pages 11 and 12 as well as Figure 2) and that such cell scan be contacted with reagents including IL10 and TGF to induce increased IDO expression (see for example lines 3-19 of page 12).  Notably, they disclose that “In addition, the treated APC may be exposed to at least one source of antigen after isolation from a subject and treatment to select for IDO+ APCs.  In an embodiment, the antigen comprises a purified, or a synthetic or recombinant polypeptide representing a specific antigen to which it is desired that tolerance be induced, or a short synthetic polypeptide fragment derived from the amino acid sequence of such an antigen.” (see particularly lines 12-16 of page 13).  The use of human dendritic cells, as well as the administration of such cells to a human patient to reduce immune responsiveness is disclosed (see particularly example 3 and claims 32, 39, and 63).  
Therefore the prior art anticipates the instant claimed invention.  


Applicant's arguments filed June 2, 2022 have been fully considered but they are not persuasive. Applicant argues that “Mellor does not disclose the use of an IDO inducing agent as required by the current claims”.  
This argument is not persuasive.  Page 12 of Mellor states the following:

    PNG
    media_image1.png
    421
    549
    media_image1.png
    Greyscale

Thus, Mellor teach contacting APC with one or more reagents recited in the instant claims as inducing IDO. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Ragni et al. in view of Mellor et al. (WO 03/087347).
Ragni et al. disclose that bone marrow dendritic cells cultured in the presence of GM-CSF, TGF, and FVIII are capable of reducing the production of anti-FVIII antibodies when administered in a mouse hemophilia model (see entire document, particularly the abstract and the top of the right column of page 745).  Such administered dendritic cells are disclosed as promoting tolerance to factor VIII (see particularly the abstract and discussion sections).  These teachings differ from the instant claimed invention in that the FVIII-pulsed dendritic cells are not disclosed as having been obtained from a human
Mellor et al. disclose that dendritic cells that express a high level of IDO1 have an enhanced capacity to induce immunological tolerance (see entire document, particularly the abstract, claims and lines 16-29 of page 10).  Such cells are disclosed as being obtained from bone marrow or PBMC (see for example the paragraph spanning pages 11 and 12 as well as Figure 2) and that such cell scan be contacted with reagents including IL10 and TGF to induce increased IDO expression (see for example lines 3-19 of page 12).  Notably, they disclose that “In addition, the treated APC may be exposed to at least one source of antigen after isolation from a subject and treatment to select for IDO+ APCs.  In an embodiment, the antigen comprises a purified, or a synthetic or recombinant polypeptide representing a specific antigen to which it is desired that tolerance be induced, or a short synthetic polypeptide fragment derived from the amino acid sequence of such an antigen.” (see particularly lines 12-16 of page 13).  The use of human dendritic cells, as well as the administration of such cells to a human patient to reduce immune responsiveness is disclosed (see particularly example 3 and claims 32, 39, and 63).  
Therefore, it would have been obvious to an ordinary artisan at the time of the instant invention that the methods of Ragni et al. which reduce FVIII inhibitor titers by administering dendritic cells that express a high level of IDO and which have been sensitized with the FVIII antigen could be practiced on humans.  Motivation to do so comes from the fact that inhibitor development (i.e. anti-FVIII antibodies elicited via replacement therapy with exogenous FVIII product) is a major complication in the treatment of human hemophilia as disclosed by Ragni et al. (see particularly the paragraph spanning the left and right columns of page 744), and thus practicing the methods of Ragni et al. on a human would be expected to inhibit the development of inhibitors in hemophilia A patients receiving replacement FVIII therapy.  The ordinary artisan would enjoy a reasonable expectation of success in doing so based upon the successful inhibition of inhibitor development in a mouse model of hemophilia.

Applicant's arguments filed June 2, 2022 have been fully considered but they are not persuasive.  Applicant argues that Ragni et al. do not teach the methods of the independent claim and that the additional teachings of Mellor et al. do not rectify such deficiencies and therefore the rejection should be withdrawn.
As discussed above applicant’s arguments concerning Ragni alone and Mellor alone are not persuasive, and applicant has not provided any specific arguments concerning why using human cells, which are taught by Mellor, makes the present claimed invention unpredictable or leads to unexpected results.  


Claims 1-7, 9-15, 19, 20, 22, 23, and 25-28 are rejected under 35 U.S.C. 103 as being unpatentable over Salford et al. (US 2013/0309198) in view of Ragni et al.
Salford et al. disclose treating dendritic cells obtained from a patient with substances to induce IDO expression, said cells then being exposed to an antigen and reintroduced to the patient (see entire document, particularly the claims and abstract).  Indeed, paragraph [0007] explicitly teaches:
[0007] In a third aspect of the invention, dendritic cells or other antigen 
presenting cells, for example from peripheral blood or bone marrow of the 
patient or of another person, are cultured ex vivo in a suitable medium.  To 
these cells are added the invented composition with the aim to induce IDO 
production and induce differentiation to cells that have an elevated IDO 
production.  Simultaneously or soon thereafter, one or more antigens, that are 
associated with the condition being treated (e.g., an autoantigen responsible 
for an autoimmune disease) will be administered to the cells, whereafter the 
cells are transferred to the patient.  This ex vivo treatment, or adoptive cell 
transfer as it may also be called in the scientific literature, will lead to a 
migration of the transferred cells to organs or tissues where they can activate 
T-cells to become suppressive T-cells or to become antigen-specific regulatory 
T-cells.  The transferred cells can also migrate to sites of inflammation where 
they can locally perpetuate existing regulatory T-cells.

Numerous agents to induce IDO expression including zebularine, vitamin D3 analogs, TFG and IL10 are disclosed (see particularly paragraphs [0027], [0036], table 1, and examples 1-4).  These teachings differ from the instant claimed invention in that the antigen to which decreased immune responsiveness is desired is not disclosed as being factor VIII.    
Ragni et al. disclose that bone marrow dendritic cells cultured in the presence of GM-CSF, TGF, and FVIII are capable of reducing the production of anti-FVIII antibodies when administered in a mouse hemophilia model (see entire document, particularly the abstract and the top of the right column of page 745).  Such administered dendritic cells are disclosed as promoting tolerance to factor VIII (see particularly the abstract and discussion sections).  It is also disclosed that inhibitor development, namely anti-FVIII antibodies elicited via replacement therapy with exogenous FVIII product, is a major complication in the treatment of human hemophilia and thus inducing reduced responsiveness to the exogenous FVIII antigen would be of therapeutic benefit (see particularly the paragraph spanning the left and right columns of page 744).
Therefore, it would have been obvious to an ordinary artisan that the methods of Salford et al. could be used with FVIII as the antigen associated with the condition being treated.  This is because Ragni et al. teach that antibody inhibitors to FVIII are a major complication of hemophilia A treatment, and thus reducing the immune response of the hemophilia A patient to the exogenous replacement FVIII (which is recognized as a foreign antigen by the patient’s immune system) would be beneficial and the methods of Salford et al. are taught as reducing immune responses to antigens associated with a disease or condition.  Further, given the reduction in antibody responses seen in a mouse model of hemophilia as taught by Ragni, artisans would enjoy a reasonable expectation of success when modifying the treatment methods of Salford et al. to include hemophilia patients and the FVIII antigen.  
Therefore, the prior art anticipates the instant claimed invention.

Applicant's arguments filed June 2, 2022 have been fully considered but they are not persuasive. Applicant argues that while Salford teaches the use of IDO inducing agents to reduce immune responses to both self (autoimmune) and non-self (transplantation) antigens, it fails to teach reducing responses to non-self drug antigens and because of this artisans would assume it would not work against drug antigens.  Applicant also asserts that since Ragni do not discuss IDO in their mouse model which suppresses the immune response to a non-self drug (i.e. exogenous FVIII in a hemophilia model) artisans would not look to combine the teachings.
These arguments have been considered and are not persuasive.  It should be noted that if Mellor did discuss drug antigens the instant claims would be anticipated by such teachings, and that the failure of the art to anticipate that which is claimed is not evidence that the claimed invention is non-obvious.  With regard to Ragni, the disclosure of Salford concerning the role played by IDO in immune responses to antigens provides a better scientific explanation for why the methods of Ragni are effective in reducing FVIII inhibitor titer.  Thus, as set forth in the rejection of record artisans would have modified the methods of Salford to use FVIII, an antigen associated with hemophilia A, so as to improve treatment methods for hemophilia A by reducing inhibitor titer occurring due to FVIII replacement therapy, the standard course of treatment in the art for hemophilia A.
     
Claims 21 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Salford et al. (US 2013/0309198) in view of Ragni et al. as applied to claims 1-7, 9-15, 19, 20, 22, 23, and 25-28 above, and further in view of DiMichele.
The inventions rendered obvious by the combined teachings of Salford et al. and Ragni et al. have been discussed above differ from the instant claimed invention in that they do not disclose factor IX as a drug toward which inhibitory antibodies are made.  
DiMichele teaches that the development of inhibitors subsequent to administration of exogenous factor IX to treat hemophilia B patients is an orphan disorder that causes significant morbidity (see entire document, particularly the title and abstract).  It is also discloses that tolerance induction using conventional art strategies have been disappointing and thus artisans have been looking for alternative strategies to induce tolerance and reduce inhibitor titer (see particularly pages 311 and 312).  
Therefore, it would have been obvious to modify the methods of Salford and Ragni to use factor IX rather than factor VIII.  Ordinary artisans would have been motivated to do so as high inhibitor titers are a significant problem in the treatment of hemophilia B that are not adequately addressed by tolerance induction methods as taught by DiMicele.  Artisans would enjoy a reasonable expectation of success in such methods given that Salford disclose their methods are to be used to inducing decreased immune responsiveness to antigens associated with a disease or disorder, and the successful inhibitor titer reduction by Ragni in a model of hemophila A.  Given that hemophilia A is cased by a defect in the endogenous factor VIII polypeptide while hemophilia B is cased by a defect in the endogenous factor IX polypeptide, substituting one for the other reasonably would be effective in altering the disease for which inhibitor titers are reduced as both forms of hemophilia arise due to single gene defects.    


No claims are allowable.


Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael Szperka whose telephone number is (571)272-2934.  The examiner can normally be reached on Monday-Friday 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Kolker can be reached on (571)272-3181.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Michael Szperka
Primary Examiner
Art Unit 1644



/MICHAEL SZPERKA/Primary Examiner, Art Unit 1644